—In an action, inter alia, for a judgment declaring that the plaintiff has a valid lien upon the defendants’ premises in the principal amount of $42,610, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), entered April 19, 1991, which, inter alia, granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff, which was not a licensed home improvement contractor, entered into an agreement with the defendants to perform repairs on their home which had been damaged in a fire. After the plaintiff allegedly completed the work and payment was not forthcoming, it filed a mechanic’s lien and commenced this action. The defendants moved to dismiss the complaint pursuant to CPLR 3211 (a) (7) on the ground that the plaintiff was not a licensed home improvement contractor when the work was performed.
Since the purpose of the regulatory scheme set forth in the Administrative Code of the City of New York §§ 20-385 and 20-387 is to protect the homeowner against abuses and fraudulent practices by persons engaged in the home improvement business, it is well settled that the lack of a license bars *477recovery in either contract or quantum meruit (see, CPLR 3015 [e]; Todisco v Econopouly, 155 AD2d 441; Millington v Rapoport, 98 AD2d 765).
Furthermore, the fact that the homeowner was aware of the absence of a license or even that the homeowner planned to take advantage of its absence creates no exception to the statutory requirement (see, Millington v Rapoport, supra). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.